STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                          UNPUBLISHED
                                                          December 19, 2017
              Plaintiff-Appellee,

v                                                         No. 333543
                                                          Wayne Circuit Court
DAVID MICHAEL O’BRIEN,                                    LC No. 15-006891-01-FC

              Defendant-Appellant.


Before: METER, P.J., and SAWYER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.




                                                   /s/ Douglas B. Shapiro




                                           -1-